











Cooperation Agreement




between

Voith Turbo GmbH & Co. KG

Alexanderstr. 2

89522 Heidenheim

Germany

- hereinafter called “Voith” -

and

Clean Power Technologies Inc.

436 - 35th Avenue NW

Calgary, Alberta

Canada

- hereinafter called “CleanPower” -













Preamble




Whereas, Voith has developed in cooperation with Amovis GmbH a reciprocating
steam expander with auxiliary equipment including feed pump (hereinafter called
the “Voith Product”).




Whereas, CleanPower has developed a heat recovery system especially a steam
storage system (steam buffer) (hereinafter called the “CleanPower Product”).




Whereas, Voith and CleanPower are willing to cooperate in the integration of the
Voith Product into a waste heat recuperation systems for driving cooling
aggregates of refrigerator trucks in US and Canada out of the waste heat of the
diesel engine of the truck.




Whereas, Voith and CleanPower further wish to agree the supply of the integrated
Voith Product (hereinafter called “Supply Product”) from Voith to CleanPower.




Now therefore, the Parties agree as follows:

1      THE DEVELOPMENT PROJECT, SUPPLY

1.1     The Development Project is the integration of the Voith Product into the
CleanPower  Product for refrigerator trucks in accordance with the specification
attached hereto as Appendix 1 and in accordance with the Development Programme
attached hereto as Appendix 2.













Overview responsibilities:




Responsibility CleanPower:




•

Exhaust system

•

Heat recovery system, steam accumulator

•

Control system

•

Burner

•

Motor for feed pump

•

Valves, tubes, connections, hoses…

•

Water supply

•

Compensator

•

Validation EPA

•

Data collection

•

Supply agreement with end costumer




Responsibility Voith:




•

Steam expander

•

Lubrication system for expander

•

Water feed pump

•

Expander start up device

•

High flexible coupling if necessary

•

legwork for validation about the Voith Product




1.2     The Parties agree to collaborate in the Development Project in
accordance with the Development Programme (Appendix 2) and to carry out the work
assigned to it under the Development Programme with all due diligence, care and
skill.




1.3     Each Party shall:




1.3.1   ensure that all the work conducted by it in respect of the Development
Project shall be carried out in accordance with generally accepted standards of
good practice at the time applicable to such work and each party will be
responsible for the implementation of and compliance with all safety and other
legislative requirements which apply to the work assigned to it under the
Development Programme;

1.3.2   notify the other Party in writing as soon as reasonably practicable if
there is an unexpected technical or scientific problem which makes it impossible
to achieve or is likely to cause a material delay to achievement of any of the
objectives of the Development Project or Development Programme or any particular
stage of the Development Programme ; and

1.3.3   be responsible for bearing its own costs incurred as a result of
performing the work assigned to that party under the Development Programme
unless otherwise agreed.

1.4     In the event that the Parties successfully complete the Development
Project, Voith agrees to supply the Supply Products to CleanPower and CleanPower
agrees to purchase Supply Products in each case on the terms of a supply
agreement in accordance with the terms and conditions attached as Appendix 3 to
be entered into by the Parties by the end of Phase II as starting point of Phase
III of the Development Programme.

2     PROJECT MANAGEMENT

2.1

Each Party shall nominate a project manager, who shall have responsibility for
the development work. All communications and instructions from one Party to the
other Party shall be submitted to the project manager. Either Party may change
the project manager by giving written notice thereof to the other Party.

CleanPower’s Project Manager:

Mike Burns

Clean Power Technologies Ltd.

Unit 7 (W) E-Plan Industrial Estate

New Road, Newhaven

East Sussex BN9 0EX

Tel +44 1273 516013

Fax +44 1273 612309

Mobile: +44 7734 300266










Voith’s Project Manager:

Jürgen Berger

Voith Turbo GmbH & Co. KG

Alexanderstrasse 2

89522 Heidenheim, GERMANY

Tel +49 7321 37 4368

Fax +49 7321 37 7603

Mobile +49 172 6395129




2.2      The Parties shall meet on a regular basis and as needed and shall issue
reports at least quarterly to inform the other Party about the status of the
development work, particular problems and solutions thereof.

2.3     The project managers of the Parties shall be entitled to agree
amendments to Appendices 1 (Development Project) and 2 (Development Programme)
by written agreement, which shall be attached to this Agreement.




3    MOCK UP, PROTOTYPES, PHASES

3.1    Voith will provide a non running mock up for 4 weeks to demonstrate how
such a product may look. Use of this mock up is free of charge. Delivery and
redelivery date shall be in accordance to Appendix 2.

3.2   For phase I of the Development Programme, Voith will provide a prototype
Voith Product for the Development Programme on a test bench. This Voith Product
is not adapted for the CleanPower Product. CleanPower shall pay a fee for use of
this prototype of 25.000,-- Euro within 30 days after this Agreement becoming
effective. After completion of phase Ior if the Development Project is
terminated, CleanPower shall return the prototype to Voith. Delivery and
redelivery date shall be in accordance with Appendix 2.

3.3    After assignment of phase II, Voith will provide a prototype Voith
Product to be tested in a vehicle.. After completion of phase II or if the
Development Project is terminated, CleanPower shall return the prototype to
Voith. Delivery an redelivery date shall be in accordance with Appendix 2.










3.4      CleanPower will pay a fee of EURO 125,000 to Voith after the
announcement of delivery of the prototype expander and feed pump for vehicle
test to cover a part of the basis costs for the first part of Phase II of the
project.  Should the parties not enter into phase III by the 15th of December
2010 latest for reasons other than Voith’s fault CleanPower shall pay a break up
fee of 125, 000 EURO to Voith to cover a part of the basis development costs of
the said Phase II of the projekt.

3.5     After securing a  commitment (letter of intent or agreement) with a lead
customer for the pertaining vehicles, the Parties shall negotiate about a supply
agreement which shall be the starting point of phase III

3.6     As soon as all tests are completed and the “new” expander (as per this
       Agreement) is duly verified by third parties and certified by the
Regulatory Authorities in the U.S., Canada and Europe, the Parties hereto shall
negotiate a supply agreement which shall be the starting point of phase IV.

3.7   The mock up and prototypes shall be delivered EXW (Incoterms 2000) to
CleanPower and be redelivered DDU (Incoterms 2000) to Voith. CleanPower shall
bear the risk of damage or destruction to any mock up and  prototype or through
any mock up or prototype from delivery until redelivery. CleanPower shall
maintain adequate insurance for the prototypes and upon request from Voith
provide an insurance certificate to Voith.

3.8    The property of the mock up and the prototypes in Phase I and II shall
remain vested in Voith. Clean Power is not allowed to open, change, copy or
transfer to third parties the mock up or prototype. Clean Power shall ensure
that the mock up and prototype shall be and remain clearly marked as the
property of Voith.


4    OWNERSHIP AND EXPLOITATION OF RESULTS, LICENSES

“Foreground Information” shall mean all technical information and know-how,
including patents, models, designs, copyrights etc. Generated in the Development
Project or in executing the Development Programme.

“Background Information” shall mean technical information and know-how,
including patents, models, designs, copyrights etc. Owned or controlled by
either party which is not Foreground Information.

4.1      All Background Information shall remain the whole and exclusive
property of the Party who provided this information.

4.2      The Foreground Information pertaining to the Development Project
(integration of the Voith Product into the Clean Power Product) shall belong to
 both Parties jointly. Each Party shall have the irrevocable right to use this
jointly owned Foreground Information independently of the other without any
compensation to the other Party. However, sub-licenses may only be granted
subject to the other Party’s prior written consent and shall contain
market-standard royalties.

4.3     Any Foreground Information pertaining to the Voith Product shall belong
to Voith and any Foreground Information pertaining to the CleanPower Product
shall belong to Clean Power as contemplated in this Agreement.

4.4     Each Party shall grant to the other Party a royalty free, non-exclusive
license to use its Background Information for the term of the Development
Project and solely for the purpose of fulfilling its work under the Development
Programme, as contemplated in this agreement.

4.5    Each Party shall grant to the other Party a royalty free, non-exclusive
license to use its Foreground Information for the term of the Development
Project and solely for the purpose of fulfilling its work under the Development
Programme.

5     PROTECTION OF RESULTS

5.1    The Parties shall agree for each case in which countries a patent
application shall be filed and who shall file and prosecute in the name of both
Parties a patent application in respect of a patentable invention being part of
the jointly owned Foreground Information. The costs of such application as well
as the prosecution thereof shall be borne by the Parties at equal shares.

5.2    If either Party intends to discontinue the prosecution of any patent
application mentioned in Article 5.1, or wishes to register a patent in a
country where the other party does not wish to register, or to cease paying
annual fees for upholding a patent, he shall forthwith inform the other party
thereof in writing. The latter Party may then at his own discretion start or
continue the prosecuting of the application or the payment of the annual fees.
By doing so he shall become the sole owner of all the rights in the patent
without further payment to the other Party. This shall not, however, affect the
rights of exploitation set out in Article 4.

5.3     Each Party shall, against reimbursement of the costs incurred, give the
other Party  any assistance that the latter may reasonably require in filing,
prosecuting and defending any patent claims referred to in Article 5.1 and 5.2.

6    INFRINGEMENT OF THIRD PARTIES’ INDUSTRIAL PROPERTY RIGHTS

6.1    When pursuing the Development Project the Parties shall endeavour to
ascertain that third parties’ industrial property rights (patent, published
patent applications or the like) are not infringed.

6.2    As soon as a Party realises that third parties’ industrial property
rights are or could be infringed, it shall without undue delay inform the other
Party and consult with him how best to overcome the conflict.

7    CONFIDENTIALITY UNDERTAKINGS

7.1    Trade secrets and confidential information under this Agreement include,
but are not limited to, sales, financial, contractual, and special marketing
information, ideas, technical data and concepts originated by the disclosing
Party, which had not been previously published or otherwise disclosed to the
general public, or previously to the receiving Party.

7.2    The receiving Party of trade secrets or confidential information agrees
to keep these confidential until (a) they have become part of the public domain
or until, (b) the disclosing Party gives the receiving Party written permission
to disclose such secrets or information to the general public or to specific
persons.

7.3    Trade secrets or confidential information which are disclosed under this
Agreement may be used by the receiving Party only for the purpose of this
Agreement.

7.4    The obligation to keep confidential trade secrets or confidential
information, as set forth in this Agreement, is not applicable to trade secrets
or information.

a)

which become lawfully known or lawfully available to the receiving Party from a
source other than the disclosing Party and without breach of this Agreement by
the recipient;

b)

developed independently by the receiving Party;




c)

which are in the public domain through no breach of this Agreement by the
recipient;

d)

publicly disclosed with the written approval of the other Party;

7.5     The provisions of this Article 7 shall survive this Agreement.

7.6     Upon signing of this Agreement CleanPower may make a press release about
this agreement subject to Voith’s (acting reasonable) prior written approval of
the wording.

7.7     Voith shall be entitled to disclose trade secrets and confidential
information to AMOVIS GmbH on a need to know basis for the share of work
sub-contracted by Voith to AMOVIS GmbH, provided AMOVIS GmbH has entered into a
confidentiality agreement which prohibits the use of the confidential
information and trade secrets for any other purpose than performing the
Development Project.

8    WARRANTIES, LIABILITIES

8.1      The Parties warrant that the documentation to be delivered in
accordance with Appendix 1 are complete and correct. In case of breach of this
warranty the breaching Party shall rectify the incompleteness or incorrectness
at its own costs.

8.2      Any further warranties regarding the Development Project, in particular
with regard to the mock-up and the prototypes are excluded.

8.3     Neither Party shall be liable for loss of profit, loss of business,
standstill, slow down or any economic damage whatsoever on whatever legal basis.

8.4     Without limiting the generality of the foregoing sub-clauses, any
liability of one Party to the other Party under or in connection with the
Development Project is limited to 250.000 Euro in aggregate.

8.5     The limitations of liability under clauses 8.3 and 8.4 shall not apply
to intent, breach of confidentiality obligations, personal injury or damage to
property (including the mock-up and prototypes).




9    ASSIGNMENT AND SUBCONTRACTING

9.1   This Agreement may not be assigned or otherwise transferred by either
Party in whole or in part without the prior written consent of the other party.

9.2    Neither Party shall be entitled to subcontract any part of the work
without the other Party’s prior written approval. No such approval shall relieve
a Party from any of his obligations under this Agreement. Voith shall be
entitled to subcontract any part of its work to AMOVIS GmbH, provided AMOVIS
GmbH has entered into a confidentiality agreement which prohibits the use of the
confidential information and trade secrets for any other purpose than performing
the Development Project..

10    COMMENCEMENT AND TERMINATION

10.1   This Agreement enters into force upon signature by both Parties. Except
for the provisions of clauses 4, 5, 7, 8, 14 and 15 and subject to clauses 10.2
and 10.3 below, the Agreement shall terminate as and when the Parties have
fulfilled their respective obligations.

10.2   If any party

a)

remains in default of any of his significant obligations under this Agreement
for 60 days after receipt of a written notice specifying the default, or

b) becomes insolvent or applies for insolvency proceedings or the conditions for
such a proceeding are fulfilled, or

the other Party is entitled to, as his sole option, to terminate this Agreement.

10.3   If until January 15th 2010 CleanPower has not provided a written order
for phase III, this Agreement shall terminate upon either Party giving notice to
the other.

11   FORCE MAJEURE

11.1   Either Party shall be entitled to suspend performance of his obligations
under the  Agreement to the extent that such performance is impeded or made
unreasonably onerous by any of the following circumstances: industrial disputes
and any other circumstance beyond the control of the Parties such as fire, war
(whether declared or not), extensive military mobilisation, insurrection,
requisition, seizure, embargo, restrictions in the use of power and defects and
delays in deliveries by subcontractors caused by any such circumstances referred
to in this clause.

A circumstance referred to in this clause shall give a right to suspension only
if its effect on the performance of the Agreement could not be foreseen at the
time of formation of the Agreement.

11.2     The Party claiming to be affected by force majeure shall notify the
other Party in writing without delay on the intervention and on the cessation of
such circumstances.

11.3     Regardless of what might otherwise follow from the Agreement, either
Party shall be entitled to terminate the Agreement by notice in writing to the
other Party if performance of the Agreement is suspended under this clause for
more than six months.

12    NOTICES

Whenever this Agreement requires a note to be sent to a Party, such
communication shall be made in writing by registered letter or fax.

Notices to Voith shall be sent to:

Jürgen Berger

Voith Turbo GmbH & Co. KG

Alexanderstrasse 2

89522 Heidenheim, GERMANY

Tel +49 7321 37 4368

Fax +49 7321 37 7603

Mobile +49 172 6395129




and notices to CleanPower shall be sent to

Mike Burns

Clean Power Technologies Ltd.

Unit 7 (W) E-Plan Industrial Estate

New Road, Newhaven

East Sussex BN9 0EX

Tel +44 1273 516013

Fax +44 1273 612309

Mobile: +44 7734 300266

13    DOCUMENTARY PRIORITY

For the purpose of the interpretation of this Agreement in the event of
conflicts between the Agreement documents the following order shall apply:

a)

This Agreement

b)

Appendix 1 Development Project (specification)

c)

Appendix 2 Development Programme

d)

Appendix 3 Terms and Conditions for supply

14     GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
Germany.

15     ARBITRATION

All disputes arising out of or in connection with the present Agreement, shall
be finally settled by the Rules of Arbitration of the International Chamber of
Commerce by one or more arbitrators appointed in accordance with the said Rules.
Place of arbitration shall be Paris, France.

16    FINAL PROVISIONS

16.1   Nothing in this Agreement shall create a partnership or joint venture
between the Parties hereto and neither Party shall enter into or have authority
to enter into any engagement or make any representation or warranty on behalf of
or pledge for the credit of or otherwise bind or oblige the other Party hereto.

16.2   This Agreement represents the entire understanding between the Parties
and supersedes any and all previous understandings both written and oral with
respect to its subject matter.

16.3   Subject to clause 2.3 this Agreement may not be amended varied or
supplemented or otherwise modified except by an instrument in writing signed by
both Parties.

16.4   The failure of either Party to insist in any one or more instances upon
the performance of any provisions of this Agreement shall not be construed as a
waiver or relinquishment of that Party’s rights to future performance of such
provision and the other Party’s obligation in respect of such future performance
shall continue in full  force and effect.







Heidenheim, July 11, 2008

      

     

 August 5, 2008







/s/ Stephan Bartosch

/s/ Abdul Mitha

Voith Turbo GmbH & Co. KG

Clean Power Technologies Inc.













Appendix 1 Development Project (specification)

Prototype for Phase I:




Prototype for Phase II:













Appendix 2 Development Programme







2008-04-25

(EXW Berlin) delivery of a non functional mock up expander for presentations

2008-05-23

redelivery of mock up expander to Berlin

Phase I:

2008-07-31

(EXW Berlin) delivery of prototype expander and feed pump for test bench

2008-12-12

Redelivery of test bench expander to Berlin

Phase II:

2008-12-05

(EXW Berlin) delivery of prototype expander and feed pump for vehicle tests

2009-03-31

commissioning for vehicle test

2009-10-31

offer for serial delivery

2010-01-15

LOI / Contract with lead customer

Phase III:

2009-10-15

delivery agreement CPTI / VOITH

2009-11-02

start serial development

2010-03-31

start test bench with serial expander

2010-04-15

end of vehicle test with prototype

2010-04-30

start EPA certification

2010-04-30

start vehicle test with serial expander

2010-11-30

end of vehicle tests with serial expander

2010-11-30

end of durability tests on test bench

Serial Phase:

2010-08-01

start SOP - start up phase

2010-12-15

serial delivery with final number of pieces per month











